Case: 3:19-cv-00234-NBB-RP Doc #: 132-17 Filed: 10/26/20 1 of 4 PageID #: 1040




                     Exhibit Q
   Case: 3:19-cv-00234-NBB-RP Doc #: 132-17 Filed: 10/26/20 2 of 4 PageID #: 1041




CONFIDENTIAL                                                         MHMHP 000463
   Case: 3:19-cv-00234-NBB-RP Doc #: 132-17 Filed: 10/26/20 3 of 4 PageID #: 1042




CONFIDENTIAL                                                         MHMHP 000464
   Case: 3:19-cv-00234-NBB-RP Doc #: 132-17 Filed: 10/26/20 4 of 4 PageID #: 1043




CONFIDENTIAL                                                         MHMHP 000465
